                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

                              ORDER SETTING TRIAL DOCKET
                           BEGINNING MONDAY, AUGUST 19, 2019
                                  (TWO-WEEK DOCKET)



The cases on the attached docket will be tried in order. The parties shall stay in touch with the
courtroom deputy, Renea Matthes Mitra (telephone number: (816) 512-5689), to determine when
their case will be reached for trial. If the Court is unable to try the cases set on this docket in the
time allotted, the remaining cases will be rescheduled.



                                                       s/ Nanette K. Laughrey
                                                       NANETTE K. LAUGHREY
                                                       United States District Judge

Dated: July 3, 2019
Jefferson City, Missouri
                    TRIAL DOCKET
               COMMENCING AUGUST 19, 2019

Case No.   Style of Case               Jury or Non-Jury
15-4303    Thompson v. Lombardi        Jury
17-6058    Davis v. Buchanan           Jury
18-6121    Ellis v. Elkins             Jury
17-4057    Dalton v. Barrett           Non-Jury
